— Judgment unanimously affirmed. Memorandum: In affirming we hold that proof of penetration is not required for conviction of sodomy (see Penal Law, § 130.00, subd 2; People v Griffith, 80 AD2d 590). In any event, there is sufficient evidence in the record from which the jury could find that penetration had occurred. On review of the record we find no support for defendant’s contention that he was deprived of effective assistance of counsel at trial. (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. — sodomy, first degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Moule and Schnepp, JJ.